DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 and the cancellation of claim 16-20 in the response filed March 3, 2022, are acknowledged by the Examiner. 
	Claims 1-15 are pending in the current action.
Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,363,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s Terminal Disclaimer, filed March 3, 2022, has overcome the current double patenting rejection of claims 1-9, it is therefore withdrawn. 
	Applicant’s amendment to claim 1 has overcome the current claim objections, they are therefore withdrawn.
Allowable Subject Matter
Claims 1-15 as presented in the claims filed March 3, 2022 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, alone or in combination, the claimed method of positioning an infant in a supine position, the method comprising having a first tubular pillow with a left and right pillow chamber divided by a seam that enables flexing, a second tubular pillow having a left and right pillow chamber divided by a seam that enables flexing; positioning the inward facing portions of the second tubular pillow snuggly touching the outer right and left sides of the infant's legs and the outer right and left sides of the infant's trunk to create a right lower boundary; flexing said first tubular pillow at said seam and positioning said inward facing portions of the first tubular pillow snuggly touching the left and right tops of the infant's head and the left and right upper sides of the infant's head.
The closest prior art of record is Boral et al. (WO 2014/125472) which discloses a method comprising having a first tubular pillow with a left and right pillow chamber, a second tubular pillow having a left and right pillow (Fig 2, pillows 14/14). Boral et al, alone or in combination, is silent on divided by a seam that enables flexing chamber, positioning the inward facing portions of the second tubular pillow snuggly touching the outer right and left sides of the infant's legs and the outer right and left sides of the infant's trunk to create a right lower boundary; flexing said first tubular pillow at said seam and positioning said inward facing portions of the first tubular pillow snuggly touching the left and right tops of the infant's head and the left and right upper sides of the infant's head.
Claims 2-15 are allowed due to their dependency on allowed parent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786